107 S.E.2d 630 (1959)
249 N.C. 732
Cecil TYSON and wife, Hester Tyson,
v.
STATE HIGHWAY COMMISSION, Minnie Tyson Winborn and husband, Robert Winborn.
No. 234.
Supreme Court of North Carolina.
March 18, 1959.
Thorp, Spruill, Thorp & Trotter, Rocky Mount, for petitioners-appellees.
Malcolm B. Seawell, Atty. Gen., Kenneth Wooten, Jr., Asst. Atty. Gen., Glenn L. Hooper, Jr., Trial Atty., Dunn, and Lucas, Rand & Rose, Wilson, for State Highway Commission, appellant.
PER CURIAM.
G.S. § 40-12 required the petitioners to state in their petition the names of all parties who own or have, or claim to own or have, estates or interests in the land. The averments in the petition as to the respondents, Winborn, is in compliance with this statute. Petitioners seek no relief of any kind against the Winborns.
According to the allegations of the petition, the petitioners merely seek to enforce a single right, that is, to recover from the State Highway Commission compensation for lands of theirs appropriated by it for highway purposes.
There is no misjoinder of parties and causes, and Judge Bone correctly overruled the demurrer.
Affirmed.